OPINION OF THE COURT
Memorandum.
The judgment appealed from and the order of the Appellate Division brought up for review should be affirmed, with costs.
We agree with the Appellate Division that the first and second causes of action for defamation should have been dismissed as against the Health and Hospitals Corporation for plaintiffs failure to serve a proper notice of claim (see, Davidson v Bronx Mun. Hosp., 64 NY2d 59, 62), and as against the individual defendants for failure to raise a triable issue of fact with respect to malice or abuse of defendants’ qualified privilege (see, Loughry v Lincoln First Bank, 67 NY2d 369, 375-376; Dano v Royal Globe Ins. Co., 59 NY2d 827, 829). Likewise, the third cause of action for intentional infliction of emotional distress was properly dismissed against all defendants inasmuch as plaintiff failed to allege sufficiently extreme and outrageous conduct (see, Freihofer v Hearst Corp., 65 NY2d 135, 143).
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment *658appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.